Citation Nr: 0505770	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
PTSD and assigned an initial 30 percent evaluation, effective 
December 28, 2001.  The veteran perfected a timely appeal of 
this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the January 2003 rating decision, the RO granted service 
connection for PTSD and assigned the current 30 percent 
evaluation based in large part on the findings and 
conclusions of the April 2002 VA psychiatric examination.  In 
his March 2003 Notice of Disagreement (NOD), in an August 
2003 statement, and in his August 2003 Substantive Appeal, 
the veteran reported that the condition had worsened since 
that time.  Accordingly, the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA psychiatric examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

In addition, in an August 2002 report, an examiner at the 
Worcester, Massachusetts, Vet Center stated that she had 
treated the veteran on a bi-weekly basis since April 2001.  
To date, however, no records of the veteran treatment at the 
Worcester, Massachusetts, Vet Center have been associated 
with the claims folder.  The record also shows that the 
veteran receives treatment for his PTSD from the Boston, 
Massachusetts, VA health care system; however, records of his 
care, dated subsequent to May 2003, have not been associated 
with the claims folder.  

Because records generated by VA facilities, including Vet 
Center records, that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file, 
see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the RO must associate 
these records with the claims folder.  Moreover, pursuant to 
the VCAA, VA must obtain these outstanding VA records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  For this reason as well, the Board has no discretion 
and must remand this matter.

Further, these outstanding treatment records may be 
especially important in this case in light of the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).  In 
that case, the Court held that where, as here, the veteran 
challenges the initial evaluation assigned immediately 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  Id. at 126.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder records of the veteran's 
treatment at the Worchester, 
Massachusetts Vet Center, dated since 
April 2001, and from the Boston, 
Massachusetts, VA health care system, 
dated since May 2003.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


